DETAILED ACTION
1.	This office action is in response to the communication filed on 10/12/2020.
2.	Claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
5.	Applicant’s claim for the benefit of a prior-filed non-provisional application No. 14/525197 filed on 10/27/2014 under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Allowable Subject Matter
6.	Claim(s) 1-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten or amended to overcome the Double Patenting rejection(s), set forth in this Office action, and include all of the limitations of the base claim and any intervening claims.  

7.	The following is a statement of reasons for the indication of allowable subject matter: 
The present invention is directed toward a method for selective encryption of a video stream.  Independent claims 1, 7 and 13 identify the uniquely distinct features to divide a video stream into a group of sequential pictures; in response to determining that the group of sequential pictures has not been processed based on a picture group counter: clear an encryption flag for each picture in the group of sequential pictures; randomly select a number of pictures from the group of sequential pictures based on the number of sequential pictures in the group of sequential pictures; set the respective encryption flag for each randomly selected picture; and encrypt the randomly selected pictures from the group of sequential pictures based on the respective encryption flag; taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Candelore et al. (US 20130156186 A1), discloses a method to partially encrypt video stream, wherein a number of video frames is selected randomly for encryption. The other closest prior art, Seshadri (US 20040193871 A1), discloses a method to selectively encrypt a video, wherein an indicating feature is set to indicate a level of encryption applied to a video frame. However, either singularly or in combination, Candelore et al. and/or Seshadri do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s). 
.

Claim Objections
8.	Claim(s) 1 and 7 is/are objected to because of the following informalities:  
	In the first sentence, the limitation “the video stream” lacks an antecedent basis.
Appropriate correction(s) is/are required.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process... may obtain a patent therefor..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
9.	Claim(s) 1-13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of prior U.S. Patent No. 10,841,626. This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437